Citation Nr: 0429350	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  02-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evolution for grand mal 
epilepsy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for memory 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Witness




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and August 2002 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  The May 2002 rating decision, in pertinent 
part, increased the evaluation for grand mal epilepsy from 10 
percent to 20 percent, effective November 16, 2001, the date 
of receipt of the claim.  The August 2002 rating decision 
granted the veteran's claim for service connection for memory 
loss and assigned a 10 percent evaluation, effective from 
November 16, 2001.  Further, in an August 2003 Supplemental 
Statement of the Case decision, the RO increased the 
evaluation for memory loss from 10 percent to 30 percent, 
effective November 16, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b) for the claim of entitlement to 
an increased rating for his service-connected memory loss.  
In this regard, it is observed that the VCAA notice exclusion 
outlined in VAOPGCPREC 08-2003 is not applicable as VCAA 
notice was not provided for the claim for service connection 
for memory loss adjudicated in August 2002 from which the 
increased rating notice of disagreement stemmed.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran asserts that an increased evaluation is warranted 
for his service-connected grand mal epilepsy and his service-
connected memory loss.  The record reflects that the veteran 
was last afforded a VA compensation and pension examination 
for his epilepsy and memory loss in March 2003.  Further, the 
Board observes that the examiner from this examination did 
not comment on the number of seizures the veteran experiences 
weekly and/or monthly.  Such information would be useful in 
the adjudication of the veteran's claim.  

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent.

Specifically, the veteran should be apprised of the 
information and evidence necessary to substantiate 
the claim for an initial rating in excess of 30 
percent for memory loss, and the division of 
responsibilities between the veteran and VA in 
providing or obtaining such information and 
evidence.  The veteran should also be requested to 
send any additional evidence in his possession, 
pertinent to the appeal, to VA. 

2.  The veteran should furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for memory loss since 
November 2001, and for grand mal epilepsy 
since November 2000.  After securing the 
necessary authorizations for release of 
private records, if any, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran, not 
already of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
neurology, if available, to determine the 
nature and extent of his memory loss and 
grand mal epilepsy.  The examiner should 
specifically comment on the type and 
frequency of seizures the veteran has 
experienced, and identify the source of 
such information (i.e. as reported by the 
veteran or objectively demonstrated of 
record).  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought 
is not granted, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



